Citation Nr: 1719134	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation for lymphedema and cellulitis of the bilateral lower extremities (BLEs) for substitution or accrued benefit purposes under the provisions of 38 U.S.C.A. § 1151, claimed due to VA medical care received on May 18, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1977.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, where the Veteran was denied benefit sought.  The Veteran then perfected an appeal of the claim to the Board during his lifetime.  The Veteran died in August 2010 prior to final adjudication of his claim.

In May 2011, the appellant timely requested that she be substituted for the Veteran as his surviving spouse.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A  (West Supp. 2011)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a)."  Id. 

The RO allowed the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.  The appellant had a hearing before the Board in October 2012, and the transcript is of record.
The Board remanded this matter in January 2013 and again in November 2015. 


FINDING OF FACT

A preponderance of the medical evidence supports a conclusion that the Veteran did not manifest additional disability as a result of the VA medical examination May 18, 2007.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for lymphedema and cellulitis of the bilateral lower extremities due to VA medical care received on May 18, 2007, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  The duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements. 

The RO obtained VA treatment records and private treatment records.  The appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded VA medical examinations in May 2007, December 2007,and July 2010.  An opinion addressing the claim was received in December 2015.  The Board obtained a VHA opinion in January 2017.  The opinion is adequate for rating purposes because the physician reviewed the claims file, including the opinion favorable to the appellant's claim, and addressed the question posed by the Board.

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  38 U.S.C.A. § 1151

The Veteran originally sought compensation under the provisions of 38 U.S.C.A. § 1151 for an infection he claimed he incurred during a May 2007 VA examination.  Specifically, the Veteran was afforded a VA examination on May 18, 2007, to ascertain the current severity of his service-connected bilateral knee disabilities.  The Veteran claimed that a pinprick test that was part of the examination was done with dirty or otherwise non-sterile equipment.  The appellant continued the Veteran's appeal after his death further claiming the Veteran's infection was caused by VA medical treatment, namely the pinprick test. 

Under 38 U.S.C.A. § 1151, entitlement to benefits are warranted where there is evidence of an additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.  Id.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361 (d). 

Private treatment records show that in September 2006 the Veteran was seen with possible cellulitis of the left lower extremity, rule out deep venous thrombosis; ultrasound found no deep venous thrombosis.  Severe leg edema was noted in December 2006.  This was described as chronic edema from immobility and medication.  In January 2007, chronic dependent leg edema was noted.  

A March 2007 treatment record noted +2 to +3 tense edema of both lower extremities, secondary to poor mobility and venous stasis.  In April 2007, +1 to +2 edema of both legs was noted.  

The May 18, 2007, VA examiner noted that the Veteran presented to the examination with already existing 3+edema of the BLEs with "open weepy wound on the right side."  Shortly after the May 18, 2007, VA examination, the Veteran was hospitalized from May 24, 2007, to June 1, 2007, with an infection, namely cellulitis, of the right leg.  

At the time of the admission on May 24, 2007, the examining physician noted that the Veteran had had pain and swelling of the right leg for the past few months.  "He now has increase of pain, swelling and erythema since this past Monday."  The June 1, 2007, discharge summary noted the Veteran had experienced gradual improvement in his cellulitis condition during his hospitalization.

On a June 4, 2007, treatment record, the Veteran stated that during a VA neurologic examination [the May 18, 2007, VA examination] he had been poked with a pin which resulted in a leakage of edema fluid, and that the examiner had then taken out a scissor and poked him some more, causing further leakage.  He reported that the following Monday he had been hospitalized and required intravenous antibiotics.
A July 2007 treatment record noted that the Veteran "had an episode of cellulitis on the right and left side and is now to a point where things are a little bit better."  His leg swelling was noted to have decreased.  An August 2007 treatment record noted that the Veteran's "leg symptoms [were] almost gone."  

During the Veteran's lifetime, he submitted a private medical opinion dated July 2007 from Dr. Altmann indicating in pertinent part that the Veteran's admission to the hospital with severe, necrotizing cellulitis was just days after the May 18, 2007, VA examination, which included a pinprick evaluation.  Dr. Altmann further indicated, "the relationship between being pricked with what [the Veteran] described to me as an unsterile pin suggests a causal relationship."  Dr. Altmann did not clarify or otherwise indicate whether the Veteran, at that time, still had cellulitis or any other chronic disorder resulting from the infection.

The Veteran was afforded additional VA examinations in December 2007 and July 2010.  At the December 2007 examination the examiner opined that the pinprick testing of his lower extremities did not cause lymphedema.  "There is no known association between chronic lymphedema and pinprick testing.  Review of the records shows that he had swelling of the legs (pre-existing lymphedema) with recurrent cellulitis prior to the VA exam.  The VA examiner did not document leg swelling but the veteran reports that the pinprick testing caused fluid leakage which would only occur if there was significant edema present at the time of the exam."  

The December 2007 examiner did not opine whether the Veteran's bout of cellulitis shortly after the May 2007 VA examination was caused by the May 2007 pinprick testing and, if so, whether the infection caused an additional permanent, chronic disability.  

The Veteran was also afforded a VA examination in July 2010, which dealt mainly with the manifestations of his service-connected bilateral knee disabilities.  Within the examination report, however, the examiner diagnosed bilateral chondromalacia patella and "[a]ssociated condition of back pain, cellulitis of the lower extremities and lymphedema of the lower extremities, right side worse than the left."  

Pursuant to the Board's January 2013 remand, an opinion was obtained in August 2013.  This opinion report is inadequate for rating purposes as the examiner was unclear as to whether the Veteran had an additional disability as a result of VA treatment in May 2007.  Moreover, the examiner used the wrong standard for determining whether any potential additional disability was related to treatment; instead of using the "at least as likely as not" standard, the examiner indicated that she could not be "absolutely sure 100% that the pinprick lead to the cellulitis" and that she could not "unequivocally state" that the treatment "definitely" caused the Veteran's cellulitis.  

The Board again remanded the claim in November 2015 for another opinion that would reconcile whether the Veteran's subsequent hospitalization from May 24, 2007, to June 1, 2007, for cellulitis was caused by the pinprick evaluation and, if so, whether the cellulitis caused an additional, chronic disability or otherwise aggravated his lymphedema of the BLEs.  If the Veteran did have additional disability due to the May 2007 VA examination, to include pinprick evaluation, the reviewer was to state whether it was at least as likely as not (50 percent probability) that the proximate cause of each additional or aggravated disability was: (A) due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, (B) whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.

A VA physician reviewed the record and provided an opinion in December 2015.  He observed that on the May 18, 2007, VA examination in question, the examiner had noted:

"There was 3+ edema noted in the bilateral lower extremities with open weepy wound on the right side...Neurological examination:  Light touch was noted to be decreased in patchy areas of the right leg and of the left foot.  Pinprick was noted to be mildly decreased at the left proximal lateral leg in nondermatomal fashion.  Reflexes were 2+ at the patella bilaterally and 0 at the Achilles bilaterally.  There was no clonus noted on exam, and the tone in the lower extremities was normal."

The VA physician stated that:

I see no mention of any use of scissors for his neurological exam or that there was any complication.  

Pinprick neurological testing of the lower extremities is not a sterile procedure.  In addition, clearly the veteran had pre-existing [bilateral] lower extremity lymphedema based on records prior to his 5/07 exam and the large amount of edema noted during his VA 5/07 exam (3+ is significant).  His neurological examination also noted decreased sensation in the lower extremities putting him at higher risk for trauma and infection of the lower extremities.  The use of a scissors would be atypical for a neurological examination and I find it exceedingly unlikely that in the course of doing a neurological pinprick test that an examiner would then use the sharp end of a scissors causing more skin breakdown.  It seems much more likely that the veteran had some kind of bandage on the area and the examiner was getting a better look by cutting some off or that possibly there was some sloughed skin that needed to be removed.  Also, it's likely based on the description of his "open weepy wound" on the R side already seen on 5/18/07 that the veteran had an early cellulitis which only "matured" shortly after and the exam had nothing to do with it.  In addition, if the examiner intervened I would have expected him to have documented this and despite the thorough report, no mention was made of this.  
While the non VA provider did opine about the temporal relationship between his cellulitis and pinprick testing, they seem to have been basing this solely on the veteran's report to them of what happened.  I don't see that anyone ever got the provider in question's take on this.  

Lastly, even if the pinprick testing did cause the cellulitis, records support this resolved and further cellulitis would not have been related so there would have been no permanent disability.  

Therefore, it is my opinion that it's not likely the veteran had an injury or an aggravation of an injury resulting in additional disability as a result of the May 2007 VA examination to include the pinprick evaluation.

The Board notes that the statement of the December 2015 physician that the Veteran had cellulitis prior to May 2007 and that such had "resolved" after his hospitalization in May and June 2007 is not consistent with the record; there is no finding of cellulitis of the right lower extremity prior to the May 2007 examination, and the VA examination in July 2010, just prior to the Veteran's death, notes cellulitis of both lower extremities, right worse than left.

In January 2017 the Board obtained an opinion from a VHA physician who was the Chief of Infectious Diseases of a VA Medical Center.  The physician stated that:

Performing pinprick testing was not below the standard of care for this Veteran.  This test is part of a routine detailed neurological examination.  However, in the modern medical era, performing pinprick testing with a nonsterile instrument would be below the standard of care.  It is recommended that a sterile tool be used- this could even be a sterile Q-tip swab that has been broken off.  While the skin is not routinely broken during a pinprick examination, because of a theoretical risk of this happening, it would be standard of care to use a sterile tool.  The current medicolegal climate also has led to a recommendation from some experts that the sterile tool be unpackaged in the patient's presence.

Regarding the question about whether the adverse result (cellulitis) would be foreseeable from a medical pinprick exam, the answer is no.  I have never seen a cellulitis result from this examination.  Questions to my colleagues have failed to unearth any practitioners who have seen such a thing, and a literature search on PubMed using search terms including "pinprick testing and cellulitis," "pinprick testing and lymphedema," "pinprick testing and infection," and "pinprick testing causes..." and "cellulitis from pin," among other combinations failed to come up with any case reports of this (for me, anyway).  There may be some cases, but if so, they are exceedingly rarely described, and I could not find them.

On the other hand, patients with lymphedema are very susceptible to cellulitis for any reason, as a result of their damaged lymphatic drainage systems, with prevalence rates in the 5-10% range at any given time in a lymphedema population.  These infections can spread very quickly in these patients and be severe, for the same reasons.  Any type of wound that creates a portal of entry for bacteria can result in rapid spread of the pathogen and infection.  This Veteran had a wound described on his lower extremity which could have been such a portal.  Because of his lymphedema however, other sources could also be implicated.  Fungal infection or breakdown of the toenails, or a small trauma, could also have been a cause of infection.  It is remotely possible that a medical pinprick exam could have caused this infection, although unless this was a very aggressive pinprick exam, it would be very unlikely.  

For the reasons listed above, a relationship between the pinprick examination and the Veteran's subsequent cellulitis cannot be established without resorting to speculation.
Following a review of the record, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not have an increase in disability in the form of lymphedema and cellulitis of the bilateral lower extremities as a result of VA medical treatment.  As the Veteran did not sustain additional disability as a result of VA medical treatment, service connection under 38 U.S.C.A. § 1151 cannot be established.

The Board finds the December 2015 VA physician's opinion probative on the question of whether the Veteran had additional disability in the form of lymphedema and cellulitis of the lower extremities as a result of the May 2007 VA examination.  While, as noted above, the December 2015 VA physician incorrectly referred to cellulitis as having "resolved" during the Veteran's lifetime, this does not render his entire opinion unreliable.  This physician opined that "it's likely based on the description of his 'open weepy wound' on the R side already seen on 5/18/07 that the veteran had an early cellulitis which only "matured" shortly after and the exam [and] had nothing to do with it."  This finding is relevant to the question of whether additional disability resulted from the May 2007 examination.

The Board also finds the January 2017 VHA medical opinion to be probative as to the questions of additional disability and etiology, as the opinion is based upon a thorough review of the record and a detailed rationale based upon the Veteran's medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Here, VHA physician provided a detailed rationale to support his conclusions.  Notably, he provided a persuasive opinion that it was "very unlikely" that a pinprick examination could have resulted in the Veteran's lower extremities infections.  The physician found no support for such a result in medical literature or the experience of himself or his colleagues.  He further noted that "patients with lymphedema are very susceptible to cellulitis for any reason, as a result of their damaged lymphatic drainage systems, with prevalence rates in the 5-10% range at any given time in a lymphedema population."  He further noted that "any type of wound that creates a portal of entry for bacteria can result in rapid spread of the pathogen and infection.  This Veteran had a wound described on his lower extremity which could have been such a portal."  

Importantly, the conclusion set forth by the VHA physician was rendered based upon review of the entire claims file, discussion of the clinical record, and consultation with sources of medical study information.  The VHA physician's rationale substantial, thorough, and based on the overall record.

In contrast, the Board does not find the July 2007 statement from Dr. Altmann that "temporally, the relationship between being pricked with what [the Veteran] described to me as an unsterile pin suggests a causal relationship" to be of significant probative value.  Dr. Altmann does not discuss the fact that the Veteran had lymphedema prior to the May 2007 VA examination, nor does she have any basis other than the Veteran's statement for concluding that an "unsterile" pin was used in the examination.  

The Board has considered the lay statements and testimony of the appellant.  To the extent that she contends that the Veteran had an additional bilateral lower extremity disability due to the May 2007 VA examination, the Board observes that a determination of additional disability as a result of treatment at a VA facility requires competent evidence.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the appellant's assertions as to etiology concern an infectious process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Critically, the appellant is not competent to report that the Veteran's lower extremity cellulitis and lymphedema were manifestations of an additional disability caused by VA treatment.  Any such assertions by the appellant are not competent medical evidence and are, therefore, afforded little probative weight.  Moreover, the lay theory of the appellant regarding the etiology of the Veteran's reported disability are contradicted by the conclusions of the December 2015 VA physician and the January 2017 VHA physician who specifically considered these lay contentions, as well as the Veteran's medical history in rendering their negative opinions.  The Board finds the specific, reasoned opinions of the trained health care providers who reviewed the evidence and provided well-reasoned opinion to be of greater probative weight than the more general lay assertions of the appellant.

For reasons explained above, the Board concludes that no permanent disability was demonstrated as being due to VA medical care.  The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the appellant's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the persuasive December 2015 VA medical opinion and January 2017 VHA opinion, and the medical and lay evidence presented by the appellant, the Board finds that the negative evidence is more persuasive and of greater probative value.  Accordingly, the competent evidence of record demonstrates that the Veteran did not have an additional disability resulting from VA medical care.  See 38 U.S.C.A. § 1151 (West 2014).

In the absence of additional disability due to VA medical treatment, the matter of alleged VA negligence is moot.  That is, in the absence of an additional disability which is demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  Similarly, in the absence of disability due to VA medical treatment, the matter of (un)foreseeability need not be discussed.  See 38 U.S.C.A. § 1151 (West 2014).

In short, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the appellant's claim for VA compensation under the provisions of 38 U.S.C.A. § 1151.  The claim is accordingly denied.


ORDER

Entitlement to compensation for lymphedema and cellulitis of the bilateral lower extremities (BLEs) for substitution or accrued benefit purposes under the provisions of 38 U.S.C.A. § 1151, claimed due to VA medical care received on May 18, 2007, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


